DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II directed to claims 13-25 in the reply filed on 04/05/2021 is acknowledged.
Upon inspection of the claims, it appears claims 15-18 and 24-25 (as previously amended to depend either directly or indirectly on claim 1), should be amended to depend either directly or indirectly on claim 13.  For examination purposes, claims 15-18 and 24 have been interpreted to depend from claim 13.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase "preferably five layers" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
                                                                                                                                                                                                   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16, and 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaChappelle et al. (US PG Pub No. 2016/0128890, May 12, 2016) (herein “LaChappelle”)
LaChappelle was cited in the PTO-892 mailed on 01/08/2021.
Regarding claim 13, LaChappelle teaches an exoskeleton comprising articulated segments (i.e., upper and lower leg segments 400,500, see Fig. 1C below) forming the structure of the exoskeleton, means for attaching (i.e., upper body section 200 having straps 220, see Fig. 1A and 2A) said exoskeleton to a user and joints (i.e., joints defined by points 600,700 on exoskeleton which articulate) between said segments and/or said means, wherein at least said segments 400,500 are formed by layers of material (i.e., panels of material 410,424,422 for upper leg , see paras. [0067]-[0070], and panels of material 510,524,522 for lower leg see paras. [0074]-[0076]) assembled together in a sandwich construction (i.e., where lower hip bracket 410 is sandwiched between inner panel 424 and outer panel422, and lower knee bracket 510 is sandwiched between inner panel 524 and outer panel 522, see Figs. 4A, 6A below and paras. [0069]-[0070],[0076]).  

    PNG
    media_image1.png
    719
    351
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    708
    463
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    706
    297
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    629
    450
    media_image4.png
    Greyscale

Regarding claim 14, LaChappelle teaches wherein said exoskeleton is a limb exoskeleton comprising at least two articulated segments 400,500 via a joint (i.e., joint defined by 700 see Figs. 1A,1C above).  
Regarding claim 15, LaChappelle teaches wherein said segments 400,600 are formed from at least two parts for allowing an individual length adjustment of said segments (see paras. [0069] and [0076].  
Regarding claim 16, LaChappelle teaches wherein said exoskeleton is a lower limb exoskeleton wherein the two articulated segments form a thigh and a shank of a leg (i.e., upper leg and lower leg segments, see para. [0060], and Figs. 1A and 1C above).  
Regarding claim 18, LaChappelle teaches wherein said layers of material 410,424,422, 510,524,522 are the same materials or different materials (i.e., where the layers can be made from carbon fiber, aluminum, steel, plastic, polymers, or combinations thereof, see paras. [0066] and [0073]).  

Regarding claim 20, LaChappelle teaches wherein the segments 400,600 are made of layers of high strength material and low density material (i.e., where the layers can be made from carbon fiber, aluminum, steel, plastic, polymers, or combinations thereof which have inherently different densities because metals such as steel and aluminum are high density/high strength materials and plastics/polymers/carbon fiber are high strength/low density materials relative to metals, see paras. [0066] and [0073]).  
Regarding claim 21, LaChappelle teaches means for a movable plane conversion (i.e., where straps 440,450 positioned in one horizontal plane can be moved to another horizontal plane by being connected through any aperture in a segment to change a plane of attachment, see para. [0071], and Fig. 3A below) and/or means for a fixed plane conversion.  

    PNG
    media_image5.png
    513
    310
    media_image5.png
    Greyscale
 

Regarding claim 23, LaChappelle teaches wherein said joints 600,700 comprise a motor 800a (see paras. [0089],[0094], and Fig. 10B below) for a joint actuation.  

    PNG
    media_image6.png
    818
    415
    media_image6.png
    Greyscale

Regarding claim 24, LaChappelle teaches a belt transmission (i.e., cables 614, 714 coupled to respective Bowden cables 615,625, 715,725) actuated by said motor 800a (see paras. [0088]-[0089]).  
Regarding claim 25, LaChappelle teaches means for tensioning (i.e., spindle 810a) said belt (i.e., cables 614, 714 coupled to respective Bowden cables 615,625, 715,725) (see paras. [0088]-[0089],[0091] where rotation of spindle 810a tensions a respective belt 614, 714 to flex or extend a knee joint 700 or hip joint 600).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LaChappelle, as applied to claim 13 above, in view of Rodriguez Leal et al. (US PG Pub. No. 2018/0110669, effectively filed April 15, 2015) (herein “Rodriguez Leal”).
LaChappelle teaches the invention as substantially claimed.
Regarding claim 17, LaChappelle is silent in explicitly teaching wherein said exoskeleton is an upper limb exoskeleton with the at least two segments forming a forearm and an arm.  
Rodriguez Leal, however, in an analogous art of exoskeleton devices teaches an upper limb exoskeleton with at least two segments 3a,3b (see Fig. 3a below) forming a forearm and an arm (see Fig. 4b and 5c below).

    PNG
    media_image7.png
    357
    469
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    359
    424
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    706
    540
    media_image9.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adapt the device of LaChappelle to be an upper limb exoskeleton with at least two segments forming a forearm and an arm as taught by Rodriguez Leal in order to provide rehabilitation to a user’s upper limbs (i.e., arms).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW S LO/Primary Examiner, Art Unit 3784